APPLICATION FOR REHEARING
No. 100. Decided May 9, 1940.
BY THE COURT:
Submitted on application of appellant for rehearing.
We have given very definite consideration to this application and are cognizant of the unfortunate predicament in which the appellant was placed by the action of the Probate Judge. However, the court took this case at regular session, it was presented by counsel, the action of the court was invoked and we have passed upon it. We do not believe that it is contemplated that §12223-8 GC be given application in the situation here presented.
*125The application for rehearing will be denied.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.